Citation Nr: 0522806	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating, in excess of 30 
percent, for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, his wife and his sister


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO decision that 
granted the veteran service connection for PTSD and rated 
this disorder as 30 percent disabling, effective from August 
2000.  A subsequent RO rating decision in November 2002 
continued the 30 percent rating for PTSD and denied the 
veteran entitlement to a TDIU.

This case was previously before the Board and, in April 2005, 
it was remanded to the RO for the purpose of affording the 
veteran a requested video-conference hearing before the 
undersigned Acting Veterans Law Judge.  The veteran was 
afforded the opportunity for this hearing, as the transcript 
of an earlier Travel Board hearing in June 2004 was 
incomplete due to the loss of one of two audiotapes.  The 
complete transcript of the most recent hearing, in July 2005, 
has been associated with the veteran's claims file.  At this 
hearing additional evidence was submitted to the Board by the 
veteran along with a waiver of initial review of this 
evidence by the RO.  See 38 C.F.R. § 20.1304 (c) (effective 
October 4, 2004).  

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development was 
enhanced. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with the VCAA requirements 
with regard to his claim for a higher rating for PTSD.  On 
remand, the RO must send a proper notice letter to the 
veteran informing him of what information is needed to 
substantiate a claim for an increased rating and the 
respective duties of the parties to secure or submit that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The TDIU issue is inextricably intertwined with the claim for 
a higher rating for PTSD and must be deferred.  It is noted 
that evidence on file fails to document the current extent of 
his service-connected disabilities to include his shell 
fragment wound injuries and PTSD.  Additional development is 
required.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a letter 
explaining the VCAA, including the duty to 
assist and notification provisions contained 
therein.  In doing so, the letter should 
explain what, if any, information (medical or 
lay evidence) is necessary to substantiate 
the claim for a higher rating for PTSD.  A 
general form letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not acceptable.  
The letter should inform the veteran of which 
portion of the information and evidence is to 
be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of 
the veteran.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine the 
nature and severity of his PTSD.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  The examination report should 
include a description of the veteran's 
symptoms, clinical findings, and associated 
functional impairment which is attributable 
to his service-connected PTSD, alone.  The 
examiner should provide medical findings in 
terms consistent with the current criteria 
for rating mental disorders under 38 C.F.R. 
§ 4.130, DC 9411, should assign a GAF 
score, and explain the meaning of the 
numerical score assigned.  All findings 
should be reported in detail accompanied by 
a complete rationale.

3.  The RO should schedule the veteran for 
an appropriate VA examination to determine 
the effect of his service-connected 
residuals of shell fragment wounds 
resulting in injuries to the left thigh, 
right shoulder, and upper left arm as well 
as multiple scars on his employability.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  Based on examination 
findings and other evidence contained in 
the claims file, the examiner must offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran is unable to 
obtain or maintain substantially gainful 
employment solely as a result of his 
service-connected shell fragment wounds of 
the left thigh, right shoulder, and upper 
left arm, and related scars, without regard 
to his age or any nonservice-connected 
disorders.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

4.  After completion of the above, and any 
additional development the RO may deem 
necessary, the RO should review the record 
and determine if the benefit sought on 
appeal can be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

